          Case 6:19-po-00188-JDP Document 16 Filed 10/30/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SANDRA ORE
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:19-po-00188-JDP
12                      Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE
13    vs.
14    SANDRA ORE,                                   Date: January 26, 2021
                                                    Time: 10:00 a.m.
15                     Defendant.                   Judge: Hon. Jeremy D. Peterson
16
17            The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Sandra Ore, hereby stipulate and jointly move this Court to continue Ms. Ore’s status
20   conference from November 4, 2020 until January 26, 2021.
21            On February 26, 2020, Ms. Ore was arraigned before the honorable Jeremy D. Peterson.
22   Ms. Ore is working to resolve her license suspension through the Florida Department of Motor
23   Vehicles. Unfortunately ongoing COVID-19 closures have delayed her efforts. The parties are
24   have reached a tentative settlement pending the resolution of Ms. Ore’s license suspension. The
25   undersigned defense counsel requests that Ms. Ore’s status conference be continued until January
26   26, 2021 with the goal of settling the case as soon as possible. The Government does not object.
27   //
28   //
        Case 6:19-po-00188-JDP Document 16 Filed 10/30/20 Page 2 of 3


 1                                       Respectfully submitted,
 2                                       McGREGOR SCOTT
                                         United States Attorney
 3
 4   Dated: October 29, 2020             /s/ Sean Anderson
                                         SEAN ANDERSON
 5                                       Acting Legal Officer
                                         National Park Service
 6                                       Yosemite National Park
 7
 8   Dated: October 29, 2020             HEATHER E. WILLIAMS
                                         Federal Defender
 9
10                                       /s/ Benjamin A. Gerson
                                         BENJAMIN A. GERSON
11                                       Assistant Federal Defender
                                         Attorney for Defendant
12                                       SANDRA ORE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Ore - Stipulation to Continue       -2-
        Case 6:19-po-00188-JDP Document 16 Filed 10/30/20 Page 3 of 3


 1                                                 ORDER
 2              Good cause appearing, the above stipulation to continue case 6:19-po-00188 JDP until
 3   January 26, 2021 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         October 30, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Ore - Stipulation to Continue                  -3-
